Citation Nr: 1021469	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to a compensable disability rating for 
pilonidal cyst postoperative. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis, right knee, status post 
injury.

6.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis, right shoulder, status post 
clavicle fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for residuals, right 
shoulder clavicle fracture and assigned an evaluation of 10 
percent effective November 12, 2004, and service connection 
for right knee injury with an evaluation of 10 percent 
effective November 12, 2004; which denied the Veteran's 
request for a compensable rating for a pilonidal cyst, 
postoperative disability; and which denied the Veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for bilateral hearing loss.

In March 2010, the Veteran testified by videoconference from 
San Antonio, Texas, before the undersigned Acting Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing has been associated with the claims file.

The issue of entitlement to service connection for fecal 
disability manifested by soilage/drainage/incontinence has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  In a rating decision dated in October 1980, the RO denied 
service connection for high frequency hearing loss on the 
grounds that the disorder preexisted service and was not 
aggravated by service; after the Veteran was notified of this 
decision and of his right to appeal, he did not appeal the 
decision

2.  The evidence received since the October 1980 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for hearing 
loss, and raises a reasonable possibility of substantiating 
the claim.

3.  The Veteran had a pre-existing bilateral sensorineural 
hearing loss disorder noted at the time of his entry into 
service.

4.  The Veteran's left ear hearing acuity at the 4000 Hertz 
threshold objectively worsened during service absent clear 
and unmistakable evidence that such worsening was due to the 
natural progress of the disorder.

5.  The audiometric data and medical opinion of record 
indicates that the Veteran's pre-existing sensorineural right 
ear loss disability was not aggravated during service.

6.  The Veteran's service-connected pilonidal cyst 
postoperative scar is not deep, unstable, or objectively 
painful; it does not encompass an area of at least 12 square 
inches (77 square centimeters); and does not limit the 
function of any bodily part.

7.  The Veteran's right knee osteoarthritis is productive of 
pain, stiffness and functional impairment on use; but there 
is full extension; flexion well in excess of 60 degrees; and 
no instability.

8.  The Veteran's right shoulder osteoarthritis is productive 
of pain, stiffness and functional impairment on use with 
limitation of motion at shoulder level.



CONCLUSIONS OF LAW

1.  The October 1980 rating decision denying service 
connection for high frequency hearing loss became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  The additional evidence received since the October 1980 
rating decision denying service connection for hearing loss 
is new and material, and the claim of service connection is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  A pre-existing left ear hearing loss disorder was 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.385 (2009).  

4.  A pre-existing right ear hearing loss disorder was not 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.385 (2009).  

5.  The criteria for a compensable rating for pilonidal cyst, 
postoperative, have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.3, 4.118, Diagnostic Codes 7801-7805 
(2009).

6.  The criteria for an initial disability rating greater 
than 10 percent for right knee osteoarthritis have not been 
met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010-5003, 5257, 5260-61 
(2009). 

7.  The criteria for an initial disability 20 percent rating 
for right shoulder osteoarthritis have been met for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5003, 5200-5203 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.

In a claim for increase, the VCAA requirement is generic 
notice; that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270, 1277 (2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

With regard to the claim to reopen service connection for 
hearing loss, since the claim is being reopened, further 
discussion here of compliance with the VCAA per the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) is 
not necessary.

Notice of the evidence to substantiate the underlying claim 
for service connection was accomplished by way of a letter 
from the RO to the Veteran dated in November 2004.  The 
Veteran was notified of the evidence needed to substantiate 
his claims for service connection; namely, evidence of 
current disability, evidence of an injury or disease in 
service or an event in service that caused injury or disease, 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service 
records, VA treatment records, and records of other Federal 
agencies; and that he could submit records not in the custody 
of a Federal agency, such as private medical records or 
authorize VA to obtain private medical records on his behalf.

With regard to the Veteran's claims for higher initial 
ratings for his service-connected right shoulder and right 
knee osteoarthritis, the United States Court of Appeals for 
Veterans Claims (Court) has held that once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable with regard to these claims.

With regard to the claim for an increased rating for his 
service-connected pilonidal cyst disability, the RO's 
November 2004 letter informed the Veteran of the types of 
evidence and/or information necessary to substantiate his 
claim, as well as the relative duties upon himself and VA in 
developing the claim.  He was advised to submit evidence 
showing that his disability had worsened, and that this 
evidence could include statements from his doctor containing 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examination or tests.  He 
was also advised that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened.  In addition, he was advised that he could submit 
his own statement describing his symptoms, their frequency 
and severity, and other involvement, extension and additional 
disablement caused by his disability.  

And in a letter dated in July 2008 he was advised as to how 
VA determines disability ratings.  Although he was not 
informed as to how VA determines the effective date of an 
increased rating, since his claim for an increased rating has 
been denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  Accordingly, the Board finds that the Veteran has 
been provided substantially compliant VA notice.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Vazquez-Flores, 580 F.3d 
1270 (Fed. Cir. 2009).  Any timing deficiencies were cured 
with readjudication of the claims in the September 2009 
supplemental statement of the case.  Mayfield, 444 F.3d 1328; 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As regards the duty to assist, the RO provided assistance to 
the Veteran as required under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).  Service treatment records (STRs) have 
been associated with the claims file.  VA treatment records 
have also been obtained and associated with the claims file.  
In addition, the Veteran was accorded VA Compensation and 
Pension (C&P) examinations by VA regarding his claims for 
service connection and increased ratings.  The Board finds 
the evidence to be adequate for a decision in each matter on 
appeal.  

The Board further notes, that following the most recent 
examinations for right shoulder, right knee disability and 
pilonidal cyst disabilities, the lay and medical evidence of 
record does not suggest a worsening of symptomatology to the 
point where the criteria for the next higher ratings could be 
potentially be met. As such, additional examination is not 
warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board notes that the Veteran apparently received Workers' 
Compensation secondary to left lower extremity injury(s) in 
the mid to late 1990's; however, as this evidence, which 
pertains to a post-service injury to the left lower extremity 
in the 1990s, is not germane to the issue of the current 
severity of the Veteran's service-connected pilonidal cyst 
and right knee and shoulder osteoarthritis disabilities, 
remand for request for this evidence is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

I.  New and material evidence, hearing loss

In a rating decision dated in October 1980, the RO denied 
service connection for high frequency hearing loss on the 
grounds that the disorder preexisted service and was not 
aggravated by service.  After the Veteran was notified of the 
adverse decision and of his right to appeal, he did not 
appeal the rating decision.  And by operation of law, the 
October 1980 rating decision became final based on the 
evidence then of record.  38 C.F.R. § 3.104.

In correspondence dated in November 2004 the Veteran revived 
his claim for service connection for hearing loss.  

Where, as here, the claim of service connection has been 
previously denied, a subsequent claim of service connection 
for the same disability may not be considered on the merits 
unless new and material evidence has been presented.  And 
whether or not the RO reopened the claim is not dispositive, 
it is the Board's jurisdiction responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial).  

Legal criteria, new and material evidence 

As the application to reopen the claim was received in 
November 2004, after the regulatory definition of new and 
material was last amended in August 2001, the current 
regulatory definition of new and material evidence applies.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The evidence considered at the time of the August 2000 rating 
decision included the results of audiometric tests conducted 
during the Veteran's induction and discharge examinations. 

The additional evidence consists, in part, of the Veteran's 
testimony during his March 2010 Board hearing that the ear 
protection he used during service did not fit properly 
because of the eyewear and headset gear he wore, and that his 
hearing worsened during service.  This evidence relates to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of worsening secondary to unprotected noise 
exposure during service, the absence of which was the reason 
for the prior denial of the claim.  The evidence consequently 
raises a reasonable possibility of substantiating the claim.  
The Board thus finds that the additional evidence received 
since the last final denial is new and material evidence, and 
the claim is reopened.  

II.  Service connection, hearing loss 

Having reopened the claim for service connection for hearing 
loss based on new and material evidence, the Board has 
jurisdiction to review the underlying service connection 
claim de novo, based on the whole record.  For the reasons 
that follow, the Board finds that a grant of service 
connection for left ear, but not right ear, hearing loss is 
warranted.   

The Veteran maintains that his current bilateral hearing loss 
is related to his work on the flight line during service 
where he was exposed to loud noises of aircraft engines.  

In determining whether the Veteran's current hearing loss 
disorder is related to service, the Board will first address 
whether the presumption of soundness attaches in this 
instance.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131.  Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders "noted" at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004). 

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut this presumption.  
38 C.F.R. § 3.306(b).  However, where a disability merely 
undergoes a temporary worsening of symptoms and not a 
permanent increase in the actual disability, the aggravation 
may not be conceded.  Id., see also Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991) (temporary or intermittent flare-ups 
during service of a pre-existing disease or disability is not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.")

STRs include the report of a January 1975 enlistment 
examination, which includes the following audiology test 
results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
10
10
10
45
Left 
ear
15
10
15
25
45

Thus, the audiometric results, in and of themselves, noted a 
pre-existing bilateral hearing loss disability.  See 38 
C.F.R. § 3.385.  Thus, the presumption of soundness does not 
apply.

Having found that bilateral hearing loss disability pre-
existed service, the next inquiry is whether there is 
evidence that the underlying condition worsened during 
service.

The Veteran reports that he was exposed to "constant jet 
noise" and wind/jet blasts from military aircraft.  He 
reported that he worked in the same area as B-52 and C-130 
rescue aircraft.  He further testified that F-4 fighter jets 
were constantly revving their engines.  DD-214 confirms a 
military occupational specialty of "Aircraft/Bombardment 
Aircraft Maintenance Specialist."  As indicated above, he 
has testified to unprotected noise exposure.

Audiology testing in August 1976 reflects as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
5
5
0
25
Left 
ear
5
5
5
10
30

Audiology testing in April 1978 reflects as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
10
10
10
35
Left 
ear
10
5
10
20
40

Audiology testing in August 1979 found as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
5
10
5
30
Left 
ear
10
5
10
15
55

August 1980 separation examination includes the following 
findings:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
5
10
10
10
35
Left 
ear
0
0
10
10
55

Physician's comments in the Summary of Defects & Diagnoses 
portion of the report were "high frequency hearing loss AU, 
within H-1 standards."  Physician's comments on the 
accompanying report of medical history were "hearing loss 
high frequency AU, 1979, secondary to working around 
aircraft.  NCNS [no complications, no sequelae]."

In May 2007 the Veteran was accorded a VA Compensation and 
Pension (C&P) audiology examination.  The examiner noted that 
the claims file was reviewed.  During the examination the 
Veteran reported a history of exposure to small weapons fire 
in addition to military aircraft engine noise.  Audiology 
testing found as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
15
15
35
60
85
Left 
ear
15
15
30
65
70

The examiner then averred as follows:

His enlistment physical examination in 
7/75 [sic] indicated high frequency 
hearing loss that existed prior to 
service.  His separation physical 
examination in 8/80 indicated that his 
hearing loss had not worsened as a result 
of his military service, therefore, it is 
the opinion of this examiner that it is 
not as least as likely as not that the 
[V]eteran's hearing loss had its origin 
during his military service.

The Board finds that the evidence clearly shows that the 
Veteran's preexisting right ear hearing loss disorder was not 
aggravated during service.  The Veteran's right ear hearing 
acuity, as objectively measured by audiometric examinations 
conducted in 1976, 1978, 1979, and at the time of the 
Veteran's 1980 separation from service, actually show 
threshold levels from 500 Hertz to 4000 Hertz below those 
recorded during the entry examination; and the record 
contains no clinical evidence to the contrary.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment).  
The Board thus finds a lack of aggravation of a pre-existing 
right ear hearing loss disorder on the grounds that there was 
no increase in disability during service.  See also Hensley 
v. Brown, 5 Vet. App. 160 (1993).

Although the 1980 separation examiner stated that the 
Veteran's bilateral hearing loss was secondary to his 
military noise exposure, this is simply not factually correct 
since, as just explained, the enlistment examination report 
shows that the Veteran had a bilateral hearing loss disorder 
at the time of his entry into service; prior to his active 
duty exposure to military noise.  The May 2007 VA C&P 
examiners opinion, which is based upon the entirety of the 
record including the 1980 separation examination, found also 
found pre-existing right ear sensorineural hearing loss which 
was not aggravated during service which is consistent with 
the audiometric findings of record.  This opinion, in 
conjunction with review of all the audiometric testing, holds 
greater probative value than the limited assessment provided 
in 1980 and the Veteran's own personal lay opinion.  
Accordingly, service connection for right ear hearing loss is 
not warranted.  

However, contrary to the C&P examiner's assertion that there 
was no aggravation of the Veteran's pre-existing hearing loss 
during service, audiology testing in 1979 and 1980 did show 
and objective worsening of the left ear hearing acuity at the 
4000 Hertz threshold.  The May 2007 VA C&P examiner did not 
provide opinion that this increase was due to the natural 
progress of the disorder.  With consideration of the 1980 
separation examination opinion and the presumption of 
aggravation under 38 C.F.R. § 3.306, the Board is 
consequently unable to find that the Veteran's pre-existing 
left ear sensorineural hearing loss was clearly and 
unmistakably not aggravated during service beyond the natural 
progress of the disorder.  Accordingly, service connection 
for left ear hearing loss is warranted.

III.  Increased rating, pilonidal cyst, postoperative

Factual Background

In October 1980, the Veteran was granted service connection 
for "pilonidal sinus, postoperative" and assigned a 
noncompensable evaluation effective September 20, 1980, which 
the Veteran did not appeal.  

In November 2004, the Veteran filed a claim for an increased 
rating for his service-connected pilonidal cyst disability, 
which was denied in a June 2005 rating decision.  The Veteran 
has appealed.  The Board notes that the Veteran's pilonidal 
sinus/cyst disability has been evaluated under the scar 
provisions of Diagnostic Code 7805 since the 1980 grant of 
service connection.

In January 2005, the Veteran was accorded a C&P skin diseases 
examination.  During the examination he denied any abscess 
formation or pain at the site of his former pilonidal cyst 
since service, and denied any treatment for the postoperative 
site.  Physical examination found a 3 inch oblique scar in 
the intergluteal cleft.  The scar was described as non-
adherent and not painful on palpation.  The examiner further 
noted that there was no breakdown, ulceration, or sinus of 
the scar, no underlying soft tissue loss or damage; no 
inflammation, edema, or keloid formation; and no hypo or 
hyperpigmentation.  The examiner added that there "has been 
no functional impairment from excision and primary closure of 
the pilonidal cyst in May 1978."

In April 2008, the Veteran was accorded a C&P scar 
examination.  During the examination he complained of 
irritation of the scar secondary to anal drainage following 
bowel movements.  Physical examination found a 5 1/2 x 1/2 inch 
superficial and stable scar in the presacral area.  The scar 
was additionally described as non-adherent to underlying 
tissue and not painful.  The skin of the scar was described 
as irregular, but not atrophic, shiny, or scaly.  The 
examiner further reported that there was no inflammation, 
edema, or keloid formation; and that the scar was the same 
color as the skin.  The examiner added as follows:  

There is no direct connection between the 
pilonidal cyst and the anus.  There is a 
2" area of normal tissue between the 
anal sphincter and the end of the scar 
for the pilonidal cyst, so there is no 
direct connection between those two 
anatomical areas.  . . . The etiology of 
the scar, however, is related only to the 
operation.  It has no relationship to the 
decrease in tone of the external 
sphincter mechanism of the rectum.

Diagnosis was "scar secondary to wide removal of pilonidal 
cyst with primary closure; scar is asymptomatic."  The 
examiner then reiterated that "there is no relationship 
between the pilonidal scar and the sphincter mechanism of the 
anus."

Legal criteria

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).

When the schedule does not provide for a zero percent 
evaluation in a Diagnostic Code, a zero percent evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The severity of disability for a skin disorder is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  In general, 
separate ratings may be assigned based upon appearance, 
healing, and/or impairment of function of the part affected.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other 
condition).

Notably, the Veteran filed his claim for an increased rating 
in November 2004.  As such, this claim may only be evaluated 
according to the criteria for evaluating skin diseases in 
effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g).

Under the provisions of Diagnostic Code 7801 (as in effect 
prior to October 23, 2008), a 10 percent evaluation was 
warranted for scars other than on the head, face, or neck 
that were deep or that cause limited motion if the area 
exceeded 6 square inches (39 square centimeters).  38 C.F.R. 
§ 4.118.  A 20 percent evaluation was assigned if the area 
exceeded 12 square inches (77 square centimeters), and a 30 
percent evaluation was assigned if the area involved exceeded 
72 square inches (465 square centimeters).  Id.  The highest 
rating of 40 percent was warranted if the area exceeded 144 
square inches (929 square centimeters).  Id.  The maximum 
rating under Diagnostic Codes 7802-7804 (which provided for 
evaluation of scars other than on the head, neck, and face) 
was 10 percent.  38 C.F.R. § 4.118 (as in effect prior 
October 23, 2008).  All other scars were to be rated based on 
limitation of function of the affected bodily part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior to 
October 23, 2008).  

In October 2008, during the pendency of the appeal, the skin 
regulations were amended effective October 23, 2008.  The 
changes only apply to applications received by VA on or after 
October 23, 2008, or if the Veteran was previously evaluated 
under Diagnostic Codes 7801-7805 and requests review under 
the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 
2008).  Neither situation applies in this case.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  38 C.F.R. § 4.3.

Analysis

Applying the facts to the applicable diagnostic criteria, the 
Board finds that the criteria for a compensable rating for 
the Veteran's service-connected pilonidal cyst postoperative 
scar have not been met at any time during the appeal period.  
While the Veteran does have a postoperative scar, the scar is 
not deep, unstable, or objectively painful; it does not 
encompass an area of at least 12 square inches (77 square 
centimeters); and it does not limit the function of the 
affected bodily part, so the schedular criteria for a 
compensable rating are not met.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (as in effect prior to October 23, 
2008).  Accordingly, the Veteran's request for an increased 
rating must be denied.

In reaching this conclusion the Board has considered other 
potentially applicable provisions of 38 C.F.R. Part 4, 
whether or not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Evaluation under Diagnostic Code 7800 is 
not warranted since the Veteran's pilonidal scar does not 
involve the region of the head, face, or neck.  A compensable 
rating is not warranted under Diagnostic Code 7806 since the 
does not encompass at least 20 percent of the entire body or 
any exposed areas, or require systemic therapy for a total 
duration of six weeks or more in any 12 month period.  
Evaluation under Diagnostic Codes 7807-7817 is not warranted 
since the Veteran does not have, and is not service-connected 
for, Leishmaniasis, discoid lupus erythematosus, tuberculosis 
luposa, dermatophytosis, psoriasis, a bullous disorder, or 
exfoliative dermatitis.  Id.  In addition, evaluation under 
Diagnostic Codes 7818-7819, 7821-7833 is not warranted since 
he does not have, and is not service-connected for, 
neoplasms, a collagen-vascular disease, a papulosquamous 
disorders, vitiligo, a disease of keratinization, urticaria, 
vasculitis, multiforme erythema, acne, chloracne, alopecia, 
hyperhidrosis, melanoma, or scarring alopecia.  38 C.F.R. § 
4.118.  

In so deciding, the Board acknowledges the Veteran's 
complaints of irritation of the scar after bowel movements, 
but notes that this irritation is secondary to anal drainage, 
for which the Veteran is not service-connected.  Indeed, the 
C&P examiner points out that there is no direct connection or 
relationship between the site of the old pilonidal cyst and 
the anal sphincter.  Accordingly, as the scar itself scar is 
not deep, unstable, or objectively painful; does not 
encompass an area of at least 12 square inches (77 square 
centimeters); and does not limit the function of the affected 
bodily part, the criteria for a compensable rating are not 
met.  Regarding the overall nature and severity of this 
disability, the Board places greater probative weight to the 
clinical findings of VA examiner's than the Veteran's lay 
opinions as those examiners have greater expertise and 
training to evaluate this type of disorder.

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate; however, 
since the evidence does not meet the criteria for a 
compensable rating at any time during the appeal period, a 
staged rating is not warranted.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  



IV.  Increased rating, right knee

Factual Background

In addition to the foregoing, the Veteran seeks an initial 
disability rating in excess of 10 percent for his service-
connected right knee osteoarthritis, which has been evaluated 
under the provisions of Diagnostic Code 5010 since the June 
2005 grant of service connection, effective November 12, 
2004.

VA treatment records dated in August 2003 noted that the 
Veteran "wheels self in VA wheelchair but can walk, does not 
appear ill or in any discomfort."  VA treatment records 
dated in December 2004 document the Veteran as having 
shattered his left ankle in 1995.  

In April 2005, the Veteran was accorded a C&P orthopedic 
examination.  He presented for examination in a wheelchair, 
which he propelled with his right leg and both hands.  Prior 
to physical examination he reported that he had been treated 
for an on-the-job injury to the left leg from 1995 to 2000.  
During the examination he complained of right greater than 
left retropatellar to peripatellar pain after prolonged 
weight bearing or walking.  He elaborated that his pain 
usually occurred with walking more than three quarters of a 
mile; descending stairs; standing more than 5 minutes; 
kneeling; squatting; and erecting himself from a bent knee 
position.  He added that he was unable to climb stairs, and 
that he used a cane and a wheelchair for prolonged mobility 
"due primarily to his left ankle condition."  He denied any 
episodes of locking, but did describe left lower extremity 
injury(s) secondary to an on-the-job fall after service.  He 
denied having lost any time from work secondary to his right 
knee.  He reported that he used Ibuprofen for his right knee 
pain, which he said had been prescribed for his nonservice-
connected left leg post fracture pain.  

Physical examination found tenderness to palpation about the 
right greater than the left knee, with the majority of pain 
in the anterolateral aspect of the right knee.  The Veteran 
was able to stand and ambulate for short distances and fort 
short times with a marked left antalgic gait.  Active range 
of motion was 0 degrees extension and 110 degrees flexion, 
with retropatellar crepitus and discomfort on the right knee.  
Varus and valgus stress testing demonstrated a slight to 1+ 
laxity on the left greater than the right with firm end 
point.  Lachman and drawer tests were negative on the right.  
X-rays showed osteoarthritis changes and decrease in the 
medial joint space on the right greater than the left.  
Diagnosis was "osteoarthritis, right greater than left 
knee."

VA treatment records dated in April 2007 document the Veteran 
as suffering from obesity, with a weight of 291.3 pounds.  He 
was encouraged to lose weight.

In April 2008, the Veteran was accorded a C&P joints 
examination.  During the examination he reported that he was 
working as a security guard.  He complained of right knee 
pain as "3/10," which he said worsened to a "9/10" after 
walking more than 100 yards.  He also complained of swelling, 
popping, catching, instability, fatigability, and lack of 
endurance in the right knee, but denied any erythema, 
locking, or calor.  He reported that he used a right knee 
brace at all times while at work, but denied having had any 
physical therapy, injections, or other formal treatment for 
the right knee.  He added that he was right hand dominant.  

Physical examination found right knee active range of motion 
from 0 to 100 degrees, with no change in range of motion 
after repetitive motion.  There was, however, pain with 
flexion past 90 degrees, and tenderness to palpation over the 
medial and lateral joint line.  Gait was antalgic on the 
right, but there was no guarding of the right knee or unusual 
shoe wear pattern of the right shoe.  The right knee was 
stable to varus and valgus stress testing at 0 and 30 
degrees.  Anterior drawer test of the right knee was 
negative, as was Lachman's and McMurray's.  The examiner 
added that there was "no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance with repetitive motion 
testing of the right knee."  Diagnosis was "right knee 
osteoarthritis/degenerative joint disease moderate confirmed 
by radiographs."  

During his March 2010 Board hearing, the Veteran testified 
that he wore bilateral knee braces and used a cane.  He 
testified that kneeling brought about "intense" knee pain, 
and said that he is unable to arise from a kneeling position 
without the assistance of a cane.  He testified that he 
avoided climbing stairs, and stated that VA had provided him 
with a wheelchair, which comes in handy in situations where 
seating is unavailable.  He added that he is a fat man, and 
that public use wheelchairs in some places are too little for 
him.  He added that he frequently has to replace his cane 
because he sits it aside when he is out and about and forgets 
to retrieve it.

Legal criteria

Diagnostic Code 5010 provides that arthritis due to trauma 
and substantiated by x-ray findings shall be rated under the 
degenerative arthritis provisions of Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 
5003 provides for evaluation of degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

A veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  See VAOPGCPREC 23-97.  If a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also x-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  In 
addition, separate ratings under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-04.

Under the provisions of Diagnostic Code 5257, a 10 percent 
rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee; a 20 percent 
rating will be assigned with evidence of moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
will be assigned with evidence of severe recurrent 
subluxation or lateral instability.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 20 percent rating based upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
Note (1).  A 10 percent rating can be assigned based upon x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups; however, ratings based on x-ray 
findings may not be combined with ratings based on limitation 
of motion.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Id.  For purposes of 
rating disability from arthritis, the knees are considered 
major joints.  38 C.F.R. § 4.45(f).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Analysis

Applying the facts to the applicable diagnostic criteria, the 
Board finds that the criteria for a rating greater than 10 
percent for right knee osteoarthritis have not been met for 
any time during the appeal period.  

As regards the question of instability, the Board notes the 
Veteran complaints in 2008 of instability and giveaway 
weakness; however, varus/valgus stress testing found no 
evidence of instability or subluxation.  The Board places 
substantially greater probative weight to the trained medical 
examiner assessments of the presence or absence of clinical 
instability.  Accordingly, evaluation under Diagnostic Code 
5257 is not warranted.

The evidence also does not support a compensable evaluation 
based upon limitation of motion under Diagnostic Codes 5260 
and/or 5261 since range of motion on examination in 2005 and 
2008 is well in excess of that for a noncompensable 
evaluation. 

With respect to an evaluation under Diagnostic Code 5010-
5003, while there is x-ray evidence of 
osteoarthritis/degenerative changes of the right knee, the 
criteria for a 10 percent evaluation are not met since this 
constitutes involvement of only one, not two, major joints, 
as required by Diagnostic Code 5003.  Moreover, examinations 
in 2005 and 2008 found no additional limitations after 
repetitive use.  Furthermore, the currently assigned 10 
percent rating supplants any legal entitlement to 
compensation under Diagnostic Code 5003.  38 C.F.R. § 4.14.

The Board does, however, acknowledge the Veteran's complaints 
of right knee pain, particularly after walking long 
distances, as well as his complaints of stiffness and 
swelling; and finds that a rating of 10 percent based on 
functional loss due to pain, which has already been assigned 
by the RO, is warranted.  38 C.F.R. § 4.3.  It is important 
for the Veteran to understand that his subjective complaints 
provide the sole basis for his 10 percent rating.  Without 
these symptoms, the assigned 10 percent rating could not be 
justified.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
202.  Although the Veteran often uses a cane and a 
wheelchair, the evidence shows that he uses these support 
devices because of his nonservice-connected left lower 
extremity disorder(s) and his obesity.  Even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, the Veteran's 
overall motion loss falls well short of the requirements for 
compensable limitation of motion under either Diagnostic 
Codes 5260 or 5261.

The Board has also considered alternative criteria for 
evaluating a knee disability.  There is no evidence of 
ankylosis, dislocated semilunar cartilage, history of removal 
of semilunar cartilage, impairment of the tibia and fibula, 
or genu recurvatum.  As such, the provisions of Diagnostic 
Codes 5256, 5258, 5259, and 5263 are not for application.

Thus, the preponderance of the evidence is against a rating 
greater than 10 percent under any applicable diagnostic code.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").  The Board finds that the Veteran's reports of 
right knee pain are credible, but his reports of limitations 
are greatly outweighed by the findings of training medical 
examiners who have greater expertise in evaluating the nature 
and severity of a knee disorder.  Since the evidence does not 
meet the criteria for an increased rating, a staged rating is 
not warranted.  Fenderson, 12 Vet. App. 119, 126 

V. Increased rating, right shoulder 

Factual Background

The Veteran also seeks an initial rating in excess of 10 
percent for his service-connected right shoulder 
osteoarthritis disability, which has also been evaluated 
under the provisions of Diagnostic Code 5010 (5003) since the 
June 2005 grant of service connection effective November 12, 
2004.

STRs show that in June 1977 the Veteran received inpatient 
care for a fractured right clavicle secondary to a motorcycle 
accident.  STRs also document subsequent complaints of 
persistent pain.  X-rays taken in December 1978 revealed 
"slight irregularity at the junction of the middle and 
distal thirds" of the right clavicle, as well as "some bony 
spurring projecting towards the coracoid process."  

As stated before, in April 2005 the Veteran was accorded a 
C&P orthopedic examination.  During the examination he 
complained of constant midclavicular area pain, which he 
graded as "2/10" in severity.  He reported that his pain 
increased with the use of his wheelchair; and with overhead 
reaching, lifting, carrying, pushing, pulling, during weather 
changes; and when pressure was applied, such as when 
recumbent.  He reported that avoidance or discontinuance of 
these activities improved, but did not complete alleviate, 
his right shoulder pain.  He added that his only treatment 
was over-the-counter medication.  Physical examination found 
tenderness to palpation at the middle one-third of the right 
clavicle, but no tenderness to the coracroclavicular or 
acromioclavicular areas, and no tenderness at the 
supraspinatus tendon insertions at the greater tuberosity of 
the humeril.  Active range of motion was 175 degrees flexion 
and abduction; 85 external rotation, and 90 internal 
rotation.  There was no crepitus or grating on active or 
passive range of motion, but there was pain on arc of motion 
on the right shoulder between 105 degrees and full forward 
flexion and abduction, and also with repetitive motions.  X-
rays revealed a right mid-shaft clavicular fracture, healed, 
with malrotation and shortening.  Diagnosis was "extra-
articular fracture, middle one-third, right clavicle, healed, 
with apparent malrotation and shortening."

The right shoulder was reexamined in April 2008.  During the 
examination the Veteran complained of superior right shoulder 
pain, which he said was worse in the morning.  He described 
the pain as "4/10."  He averred that he was unable to 
perform activities above his head, but said that he was able 
to brush his hair, brush his teeth, and eat using his right 
hand.  He also complained of stiffness, weakness, popping, 
fatigability, and lack of endurance in the right shoulder, 
but denied any swelling, discoloration, instability, giving 
away, or locking of the joint.  He also denied any 
dislocation or subluxation of the right glenohumeral joint, 
and said that he did not use any prosthesis or assistive 
device.  He reported that he worked as a security guard, and 
complained of difficulty drawing his firearm from his belt.  
He added that he was right hand dominant.  

Physical examination found right shoulder active forward 
flexion from 0 to 100; active abduction from 0 to 90; active 
external rotation from 0 to 60; and active internal rotation 
from 0 to 70.  The examiner added that there was no change in 
range of motion after repetitive testing, and "no objective 
clinical evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination, or lack of endurance 
with repetitive motion testing of the right shoulder."  
There was also no pain with internal or external rotation, 
and no evidence of soft tissue swelling or erythema, but 
there was pain with abduction past 90.  Diagnosis was "right 
clavicle fracture malunion with resultant restricted range of 
motion of the right shoulder."  

During his March 2010 Board hearing the Veteran complained of 
pain in his right shoulder.  He testified that he had 
difficulty lifting and holding items with the right hand; and 
said that he "hardly" used his right shoulder anymore.  He 
expounded by noting that he used cruise control when he rode 
his motorcycle in order to rest his right shoulder.
Legal criteria

For purposes of rating disability from arthritis, the 
shoulders are considered major joints.  38 C.F.R. § 4.45(f).  
Musculoskeletal disorders of the shoulder, including limited 
range of motion, are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203.  These codes provide for 
different ratings depending on whether the dominant (major) 
or the non-dominant (minor) side is affected.  As the Veteran 
is right-side dominant, the ratings for the major side must 
be considered.

Under Diagnostic Code 5200, a 50 percent rating is assigned 
where there is unfavorable ankylosis of the scapulohumeral 
articulation of the major shoulder and arm, meaning that 
abduction is limited to 25 degrees from the side.  A 30 
percent rating is assigned for favorable ankylosis of the 
scapulohumeral articulation of the major shoulder and arm, 
meaning that abduction is possible to 60 degrees and the 
mouth and head can be reached.  Ankylosis of the 
scapulohumeral articulation of the major shoulder and arm 
that is intermediate between favorable and unfavorable 
ankylosis warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, limitation of motion of the major 
arm will be assigned a 40 percent rating where motion is 
limited to 25 degrees from the side.  A 30 percent rating 
will be assigned where there is limitation of motion of the 
major arm midway between the side and shoulder level.  A 20 
percent rating will be assigned where there is limitation of 
motion of the major arm to the shoulder level. 38 C.F.R. § 
4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, malunion of the humerus of the 
major shoulder warrants a rating of 20 percent for moderate 
deformity or 30 percent for marked deformity.  Recurrent 
dislocation of the humerus at the scapulohumeral joint of the 
major shoulder or arm warrants a rating of 20 percent with 
infrequent episodes and guarding of movement only at the 
shoulder level, or 30 percent with frequent episodes and 
guarding of all arm movements.  Fibrous union of the major 
humerus warrants a 50 percent rating, nonunion of the major 
humerus (false flail joint) warrants a 60 percent rating, and 
loss of the head of the major humerus (flail shoulder) 
warrants an 80 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent rating on either side.  Nonunion with loose movement 
or dislocation of the clavicle or scapula warrants a 20 
percent rating. Alternatively, these disabilities may be 
rated based on impairment of function of the contiguous 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Normal range of motion of the shoulder is to zero to 180 
degrees flexion and abduction, and 0 to 90 degrees internal 
and external rotation.  See 38 C.F.R. § 4.71a, Plate I.  

Analysis

Preliminarily, the Board notes that the Veteran has already 
been granted a 10 percent rating for pain on motion of the 
right shoulder joint under Diagnostic Code 5010.  
Accordingly, evaluation under Diagnostic Codes 5200-5203 is 
not warranted unless the criteria for a higher rating are 
met.  

The Veteran's most recent VA C&P examination in April 2008 
demonstrated active forward flexion to 100 degrees with pain 
at abduction to 90 degrees.  At his Board hearing, the 
Veteran testified to experiencing pain and limitation of 
motion at 90 degrees with use.  Resolving the benefit of the 
doubt in favor of the Veteran, the Board finds that the 
Veteran's right shoulder motion more nearly approximates 
limitation of motion shoulder level.  As such, a 20 percent 
rating is warranted for the entire appeal period.

However, the Veteran has not described limitation of arm 
motion midway between the side and shoulder level, and his VA 
examinations found no limitation of motion less than shoulder 
level even with consideration of functional impairment on 
use.  As such, there is no lay or medical evidence warranting 
a higher rating still under Diagnostic Code 5201.

STRs confirm that the Veteran sustained a fracture right 
clavicle during service, and x-rays in 2005 and 2008 clearly 
show malunion of the clavicle with resultant restricted range 
of motion.  Accordingly, the criteria for a 10 percent 
evaluation under Diagnostic Code 5203 have been met 
throughout the appeal period.  38 C.F.R. § 4.71a.  However, 
separate 10 percent ratings under Diagnostic Codes 5201 and 
5203 cannot be provided without violating the rule against 
pyramiding under 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (instructing to rate as impairment of 
clavicle or scapula or based on impairment of function of 
contiguous joint).

The currently assigned 20 percent rating is the maximum 
available schedular rating under Diagnostic Code 5203.

The Board has considered whether a higher rating is warranted 
under any alternative criteria.  There is no evidence of 
ankylosis so he is not entitled to a compensable rating under 
Diagnostic Codes 5200.

There is also no evidence of any malunion, dislocation at the 
scapulohumeral joint, fibrous union, nonunion, or loss of 
head of the humerus, so evaluation under Diagnostic Code 5202 
is not warranted.  

The criteria for a compensable rating under Diagnostic Code 
5003 are also not applicable as a compensable rating has been 
assigned based upon motion loss.

The Board recognizes that the Veteran's pain has increased 
over time; however, there is no indication of a resulting 
decrease in range of motion and increased pain, alone, does 
not warrant a separate or higher rating under any applicable 
diagnostic code.  As indicated above, the Board has accepted 
the Veteran's testimony of functional limitation to award a 
20 percent rating for the entire appeal period.

A grant in favor of the Veteran based on reasonable doubt has 
been accorded since the record contained an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 4.3.  However, the preponderance of the evidence 
is against consideration of any further compensation for any 
time during the appeal period as the Board finds that the 
Veteran's reports of greater right shoulder symptoms and 
limitations are greatly outweighed by the findings of 
training medical examiners who have greater expertise in 
evaluating the nature and severity of a shoulder disorder.

TDIU consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for TDIU [total disability rating for 
compensation based on individual unemployability] is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id. 

In this case, the Board finds that a claim for TDIU is not 
raised by the record as the evidence of record fails to show 
that the Veteran is unemployable.  According to the Veteran 
himself, his service-connected disabilities have not rendered 
him unemployable.  See Hearing Transcript, p. 16.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for a 
service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule and the assigned 
schedular evaluation is adequate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating based on additional or more severe symptoms, which is 
not shown in this case.  The disability picture is therefore 
contemplated by the Rating Schedule, and the assigned 
schedular rating is adequate.  Accordingly, referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
required.

ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened, 
and to this extent only the appeal for service connection for 
bilateral hearing loss is granted. 

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

A compensable rating for pilonidal cyst, postoperative, is 
denied.

An initial disability rating in excess of 10 percent for 
right knee osteoarthritis is denied.

An initial disability rating of 20 percent for right shoulder 
osteoarthritis is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


